DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 4-9, 11-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,222 in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek”, with anticipating limitations in bold:
Pending claim:
Claim 1, A device comprising: a uniform layer that includes an optical grating structure; where the uniform layer includes a dopant having a first concentration; a gradated buffer layer disposed over the uniform layer, wherein the gradated buffer layer includes a dopant having a second concentration that is different from the first concentration; a semiconductor material layer disposed over the gradated buffer layer; a device layer disposed over the semiconductor material layer; and a light-sensing region extending from the optical grating structure, through the uniform layer and partially into the semiconductor material layer, wherein the light-sensing region has a different light sensitivity than a portion of the uniform layer that is without the light sensing region.
U.S. Patent Number 10,756,222:
Claim 1,  A device comprising: a uniform layer that includes a passivation layer, wherein the uniform layer includes a dopant having a first concentration; a gradated buffer layer disposed over the uniform layer, wherein the gradated buffer layer includes the dopant having a second concentration that is different than the first concentration; a semiconductor material layer disposed over the gradated buffer layer; a device layer disposed over the semiconductor material layer; and a light-sensing region extending through the semiconductor material layer, the gradated buffer layer, the uniform layer and into the passivation layer such that a portion of the passivation layer without the light-sensing region extends between the light-sensing region and a backside surface of the passivation layer, wherein the light sensing region includes a bottom edge spaced apart from and facing the backside surface of the passivation layer, wherein the portion of the passivation layer without the light sensing region extends from the bottom edge of the light sensing region to the backside surface of the passivation layer, wherein the light-sensing region has a different light sensitivity than the portion of the passivation layer without the light sensing region.


Claims 1-20 of U.S. Patent No. 10,756,222 teaches all of the elements of the claimed invention as stated above except where the uniform layer includes an optical grating structure nor where the light-sensing region extends from the optical grating structure.
Sorek teaches a photosensitive device comprising an optical grating (Item DOG; Paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical grating structure in the device taught by claims 1-20 of US Patent No. 10,756,222 such that the light-sensing region extends from the optical grating structure because an optical grating structure diffracts light which reduces the need for using filters which may improve the quality of captured images (Sorek Paragraph 0072).
3.	Pending claim 4 is anticipated by U.S. Patent Number 10,756,222 claim 2.
4.	Pending claim 5 is anticipated by U.S. Patent Number 10,756,222 claim 6
5.	Pending claim 6 is anticipated by U.S. Patent Number 10,756,222 claim 4.
6.	Pending claim 7 is anticipated by U.S. Patent Number 10,756,222 claim 5.
7. 	Regarding claim 8,  the combination of Claims 1-20 of U.S. Patent No. 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above.
Claims 1-20 of U.S. Patent No. 10,756,222 does not teach where the optical grating structure allows light having a first frequency to pass while blocking light having a second frequency that is different from the first frequency.
Sorek teaches where the optical grating diffracts a light wave having a certain wavelength toward a member of the array that is assigned to measure light waves in a range that converts its wavelength (Paragraph 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the optical grating structure allows light having a first frequency to pass while blocking light having a second frequency that is different from the first frequency because an optical grating is known in the art to function in that manner (Sorek Paragraph 0070 where the optical grating diffracts light of a certain wavelength).

Pending claim:
Claim 9, A device comprising: a uniform semiconductor layer that includes an optical grating structure, wherein the uniform semiconductor layer includes a dopant at a uniform concentration throughout the uniform semiconductor layer; a gradated buffer semiconductor layer disposed over the uniform semiconductor layer, wherein the gradated buffer semiconductor layer includes the dopant at a varied concentration throughout the gradated buffer semiconductor layer; a semiconductor layer disposed over the gradated buffer semiconductor layer; and a photo-sensitive region disposed within the optical grating structure and extending through the gradated buffer semiconductor layer, wherein the photo-sensitive region has a different light sensitivity than a portion of the optical grating structure that is without the photo- sensitive region.
U.S. Patent Number 10,756,222:
Claim 8,  A device comprising: a uniform semiconductor layer that includes a passivation layer, where the uniform semiconductor layer includes a dopant at a uniform concentration throughout the uniform semiconductor layer; a gradated buffer semiconductor layer disposed over the uniform semiconductor layer, wherein the gradated buffer semiconductor layer includes the dopant at a varied concentration throughout the gradated buffer semiconductor layer; a semiconductor material layer disposed over the gradated buffer semiconductor layer; a device layer disposed over the semiconductor material layer; and a photosensitive region disposed within the passivation layer extending through the gradated buffer semiconductor layer, wherein a portion of the passivation layer without the photosensitive region extends between the photosensitive region and a backside of the passivation layer, wherein the photosensitive region has a bottom edge spaced apart from and facing the backside of the passivation layer, wherein the portion of the passivation layer without the photosensitive region extends from the bottom edge of the photosensitive region to the backside of the passivation layer, wherein the photosensitive region has a different light sensitivity than a portion of the passivation layer without the photosensitive region.


Claims 1-20 of U.S. Patent No. 10,756,222 teaches all of the elements of the claimed invention as stated above except where the uniform semiconductor layer includes an optical grating structure nor where the light-sensing region is disposed within the optical grating structure.
Sorek teaches a photosensitive device comprising an optical grating (Item DOG; Paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical grating structure in the device taught by claims 1-20 of US Patent No. 10,756,222 such that the light-sensing region is disposed within the optical grating structure because an optical grating structure diffracts light which reduces the need for using filters which may improve the quality of captured images (Sorek Paragraph 0072).
8.	Pending claim 11 is anticipated by U.S. Patent Number 10,756,222 claim 8.
9. 	Regarding claim 12,  the combination of Claims 1-20 of U.S. Patent No. 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above.
Claims 1-20 of U.S. Patent No. 10,756,222 does not teach where the optical grating structure blocks a first color of light.
Sorek teaches where the optical grating diffracts a light wave having a certain wavelength toward a member of the array that is assigned to measure light waves in a range that converts its wavelength (Paragraph 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the optical grating structure blocks a first color of light because an optical grating is known in the art to function in that manner (Sorek Paragraph 0070 where the optical grating diffracts light of a certain wavelength).
10.	Pending claim 13 is anticipated by U.S. Patent Number 10,756,222 claim 13.
11.	Pending claim 14 is anticipated by U.S. Patent Number 10,756,222 claim 8.
12.	Pending claim 15 is anticipated by U.S. Patent Number 10,756,222 claims 7 and 8.

Pending claim:
Claim 16, A device comprising: a uniform layer interfacing with an optical grating structure, the uniform layer including a material having a same concentration throughout a thickness of the uniform layer; a gradated layer interfacing with the uniform layer, the gradated layer including the material at various concentrations throughout the thickness of the gradated layer; a semiconductor layer interfacing with the gradated layer; and a light-sensing region disposed within the optical grating structure and extending through the uniform layer and the gradated layer, wherein the light-sensing region has a different light sensitivity than a portion of the optical grating structure and a portion of the gradated layer that do not include the light-sensing region.
U.S. Patent Number 10,756,222:
Claim 15, A device comprising: a passivation layer; a uniform layer disposed over the passivation layer, the uniform layer including a material having the same concentration throughout the thickness of the uniform layer; a gradated layer disposed over the uniform layer, the gradated layer including the material at various concentrations throughout the thickness of the gradated layer; a semiconductor layer disposed over the gradated layer; and a light-sensing region disposed within the passivation layer and extending through the uniform layer and the gradated layer, wherein the light-sensing region has a different light 4U.S. Serial No. 16/166,656Attorney Docket No. P20130282US02/24061.2513US03 Response to Final Office Action mailed Jan. 21, 2020Customer No. 42717 sensitivity than a portion of the passivation layer, a portion of the uniform layer, and a portion of the gradated layer that do not include the light-sensing region and wherein the light sensing region includes a bottom edge spaced apart from and facing a backside surface of the passivation layer, wherein the portion of the passivation layer having a different light sensitivity than the light sensing region extends from the bottom edge of the light sensing region to the backside surface of the passivation layer.


Claims 1-20 of U.S. Patent No. 10,756,222 teaches all of the elements of the claimed invention as stated above except where the uniform layer interfaces with an optical grating structure nor where the light-sensing region is disposed within the optical grating structure.
Sorek teaches a photosensitive device comprising an optical grating (Item DOG; Paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical grating structure in the device taught by claims 1-20 of US Patent No. 10,756,222 such that the uniform layer interfaces with the optical grating and where the light-sensing region is disposed within the optical grating structure because an optical grating structure diffracts light which reduces the need for using filters which may improve the quality of captured images (Sorek Paragraph 0072).
13.	Pending claim 18 is anticipated by U.S. Patent Number 10,756,222 claim 16.
14.	Pending claim 20 is anticipated by U.S. Patent Number 10,756,222 claim 18.
15.	Claims 2, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,222 in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and in further view of Wang et al. Characterization of the diffraction properties of quantum-dot-array diffraction grating. Rev. Sci. Instrum. 78, 053503 (2007) hereinafter “Wang”.
16.	Regarding Pending claim 2, the combination of the claims of U.S. Patent Number 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum dot matrix.
Wang teaches where an optical grating structure is a quantum dot array (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum dot matrix because this configuration is known to get rid of higher order diffraction distortions (Wag Abstract).
17.	Regarding Pending claim 10, the combination of the claims of U.S. Patent Number 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum dot matrix.
Wang teaches where an optical grating structure is a quantum dot array (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum dot matrix because this configuration is known to get rid of higher order diffraction distortions (Wag Abstract).
18.	Regarding Pending claim 19, the combination of the claims of U.S. Patent Number 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum dot matrix.
Wang teaches where an optical grating structure is a quantum dot array (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum dot matrix because this configuration is known to get rid of higher order diffraction distortions (Wag Abstract).
19.	Claims 3 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,222 in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and in further view of Bandara et al. (US 2011/0176577) hereinafter “Bandara”.
20.	Regarding Pending claim 3, the combination of the claims of U.S. Patent Number 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum well matrix.
Bandara teaches where an optical grating structure is a quantum well matrix (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum well matrix because this configuration allows for distinct wavelengths of light to be filtered (Bandara Paragraph 0015).
21.	Regarding Pending claim 17, the combination of the claims of U.S. Patent Number 10,756,222 and Sorek teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum well matrix.
Bandara teaches where an optical grating structure is a quantum well matrix (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum well matrix because this configuration allows for distinct wavelengths of light to be filtered (Bandara Paragraph 0015).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reshotko et al. (US 2008/0014669) hereinafter “Reshotko” in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and in further view of Yuan et al. (US 2013/0062663) hereinafter “Yuan”.
Regarding claim 1, Fig. 2 of Reshotko, when oriented upside down, teaches a device (Item 200; Paragraph 0027) comprising: a uniform layer (Item 206), where the uniform layer (Item 206) includes a dopant (Paragraph 0028, Ge) having a first concentration; a gradated buffer layer (Item 205; Paragraph 0027) disposed over the uniform layer (Item 206), where the gradated buffer layer (Item 205) includes the dopant having a second concentration that is different from the first concentration (Where the concentration is varied in Item 205 and thus has a different concentration than Item 206 which has a constant concentration); a semiconductor material layer (Item 204; Paragraph 0027) disposed over the gradated buffer layer (Item 205); a device layer (Combination of Items 203 and 213; Paragraph 0027) disposed over the semiconductor material layer (Item 204); and a light sensing region (See Picture 1 below; Paragraph 0027 where silicon and germanium are optical materials; See Examiner's Note 2 below) extending through the uniform layer (Item 206)and partially into the semiconductor material layer (Item 204).
Reshotko does not teach where the uniform layer includes an optical grating such that the light-sensing region extends from the optical grating.
Sorek teaches a photosensitive device comprising an optical grating (Item DOG; Paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical grating structure in the device taught by Reshotko such that the the uniform layer includes an optical grating and the light sensing region extends from the optical grating because an optical grating structure diffracts light which reduces the need for using filters which may improve the quality of captured images (Sorek Paragraph 0072).
Reshotko does not teach where the light sensing region has a different light sensitivity than a portion of the uniform layer that is without the light sensing region.
Yuan teaches where a light-sensing region (Item 230) has a different light sensitivity (Paragraph 0039 where Item 230 has good absorption and collection efficiency) than a portion of a uniform layer (Item 210) that is without the light sensing region (Item 230). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light sensing region have a different light sensitivity than a portion of the uniform layer that is without the light sensing region because it allows for the light sensing region to have good absorption and collection efficiency (Yuan Paragraph 0039).
Examiner’s Note: The Applicant’s limitation of “a device layer disposed over the semiconductor material layer” under the doctrine of broadest reasonable interpretation does not require that the device layer be directly contacting the silicon layer but rather can be interpreted such that the device layer is over the semiconductor material layer while being directly on an intermediate layer.    
Examiner’s Note 2: While the entirety of the combination of Items 204-206 is an area that is light sensing, the Applicant's claim recites “a light sensing region” which under a broadest reasonable interpretation can be defined as any sized area that includes the combination of materials. Therefore, the Examiner's identification of a light sensing region in Picture 1 below is only a portion of the combination of Items 204-206. 

    PNG
    media_image1.png
    339
    483
    media_image1.png
    Greyscale

Picture 1: Amended version of Fig. 2 of Reshotko
Regarding claim 4, Fig. 2 of Reshotko further teaches where the gradated buffer layer (Item 205) includes a first side facing the uniform layer (Item 206) and an opposing second side facing away from the uniform layer (Item 206), and where the second concentration of the dopant (Germanium) within the gradated buffer layer (Item 205) decreases from the first side to the second side of the gradated buffer layer (Item 205) (Paragraph 0027 where the gradated buffer layer is SiGe and the relative content X of Ge in buffer layer 205 can be gradually increased along the thickness of graded buffer layer 205 from 0% at an interface with the semiconductor material layer  204 to 100% at an interface with the uniform layer 206, thus the concentration of germanium decreases from the first side to the second side). 
Regarding claim 5, Reshotko further teaches where the uniform layer (Item 206) physically contacts the gradated buffer layer (Item 205) and where the gradated buffer layer (Item 205) physically contacts the semiconductor material layer (Item 204).
Regarding claim 8,  the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above.
Reshotko does not teach where the optical grating structure allows light having a first frequency to pass while blocking light having a second frequency that is different from the first frequency.
Sorek further teaches where the optical grating diffracts a light wave having a certain wavelength toward a member of the array that is assigned to measure light waves in a range that converts its wavelength (Paragraph 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the optical grating structure allows light having a first frequency to pass while blocking light having a second frequency that is different from the first frequency because an optical grating is known in the art to function in that manner (Sorek Paragraph 0070 where the optical grating diffracts light of a certain wavelength).
Regarding claim 9, Fig. 2 of Reshotko, when oriented upside down, teaches a device (Item 200; Paragraph 0027) comprising: a uniform semiconductor layer (Item 206), where the uniform semiconductor layer (Item 206) includes a dopant (Paragraph 0028, Ge) at a uniform concentration (Paragraph 0027) throughout the uniform semiconductor layer (Item 206); a gradated buffer semiconductor layer (Item 205; Paragraph 0027) disposed over the uniform semiconductor layer (Item 206), where the gradated buffer semiconductor layer (Item 205) includes a dopant at a varied concentration (Paragraph 0027) throughout the gradated buffer semiconductor layer (Item 205); a semiconductor material layer (Item 204; Paragraph 0027) disposed over the gradated buffer semiconductor layer (Item 205); and a photosensitive region (See Picture 1 above; Paragraph 0027 where silicon and germanium are optical materials; See Examiner's Note 2 below) that extends through the gradated buffer semiconductor layer (Item 205).
Reshotko does not teach where the uniform layer includes an optical grating structure such that the photosensitive region is disposed within the optical grating structure.
Sorek teaches a photosensitive device comprising an optical grating (Item DOG; Paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical grating structure in the device taught by Reshotko such that the uniform layer includes an optical grating and the photosensitive region extends from the optical grating because an optical grating structure diffracts light which reduces the need for using filters which may improve the quality of captured images (Sorek Paragraph 0072).
Reshotko does not teach where the photosensitive region has a different light sensitivity than a portion of the optical grating structure that is without the photosensitive region.
Yuan teaches where a light-sensing region (Item 230) has a different light sensitivity (Paragraph 0039 where Item 230 has good absorption and collection efficiency) than a portion of a layer (Item 210) that is without the light sensing region (Item 230). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive region have a different light sensitivity than a portion of the optical grating structure that is without the photosensitive region because it allows for the photosensitive region to have good absorption and collection efficiency (Yuan Paragraph 0039).
Examiner’s Note: The Applicant’s limitation of “a device layer disposed over the semiconductor material layer” under the doctrine of broadest reasonable interpretation does not require that the device layer be directly contacting the silicon layer but rather can be interpreted such that the device layer is over the semiconductor material layer while being directly on an intermediate layer.    
Examiner’s Note 2: While the entirety of the combination of Items 204-206 is an area that is photosensitive, the Applicant's claim recites “a photosensitive region” which under a broadest reasonable interpretation can be defined as any sized area that includes the combination of materials. Therefore, the Examiner's identification of a photosensitive region in Picture 1 above is only a portion of the combination of Items 204-206. 
Regarding claim 12,  the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above.
Reshotko does not teach where the optical grating structure blocks a first color of light.
Sorek further teaches where the optical grating diffracts a light wave having a certain wavelength toward a member of the array that is assigned to measure light waves in a range that converts its wavelength (Paragraph 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the optical grating structure blocks a first color of light because an optical grating is known in the art to function in that manner (Sorek Paragraph 0070 where the optical grating diffracts light of a certain wavelength).
Regarding claim 13, Reshotko further teaches where the dopant is germanium (Paragraph 0027 where the germanium concentration is changed along the thickness of the gradated buffer layer).
Regarding claim 14, Reshotko further teaches a device layer (Combination of Items 203 and 213; Paragraph 0027) disposed over the semiconductor layer (Item 204);
Regarding claim 15, Reshotko further teaches where the device layer (Combination of Items 203 and 213) includes circuit components (Paragraph 0027 where Item 213 contains active and passive devices) and metal interconnects that (electrically) connect to (Paragraph 0027 where Item 202 contains several metal vias) the light sensing region (See Picture 1 above).  
Regarding claim 16, Fig. 2 of Reshotko, when oriented upside down, teaches a device (Item 200; Paragraph 0027) comprising: a uniform layer (Item 206), the uniform layer (Item 206) including a material (Ge) having the same concentration throughout the thickness (Paragraph 0027) of the uniform layer (Item 206); a gradated layer (Item 205; Paragraph 0027) interfacing with the uniform layer (Item 206), the gradated layer (Item 205) including the material (Ge) having various concentrations throughout the thickness (Paragraph 0027) of the gradated layer (Item 205); a semiconductor layer (Item 204; Paragraph 0027) interfacing with the gradated layer (Item 205); and a light sensing region (See Picture 1 above) extending through the uniform layer (Item 206) and the gradated layer (Item 205).
Reshotko does not teach where the uniform layer interfaces with an optical grating structure such that the light sensing region is disposed within the optical grating structure.
Sorek teaches a photosensitive device comprising an optical grating (Item DOG; Paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical grating structure in the device taught by Reshotko such that the uniform layer interfaces with an optical grating structure and the light sensing region is disposed within the optical grating structure because an optical grating structure diffracts light which reduces the need for using filters which may improve the quality of captured images (Sorek Paragraph 0072).
Reshotko does not teach where the light-sensing region has a different light sensitivity than a portion of the optical grating structure and a portion of the gradated layer than do not include the light sensing region.
Yuan teaches where a light-sensing region (Item 230) has a different light sensitivity (Paragraph 0039 where Item 230 has good absorption and collection efficiency) than a portion of a layer (Item 210) that is without the light sensing region (Item 230). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light-sensing region have a different light sensitivity than a portion of the optical grating structure and a portion of the gradated layer than do not include the light sensing region because it allows for the photosensitive region to have good absorption and collection efficiency (Yuan Paragraph 0039).
Examiner’s Note: The Applicant’s limitation of “a uniform layer disposed over the passivation layer” under the doctrine of broadest reasonable interpretation does not require that the uniform layer be directly contacting the passivation layer but rather can be interpreted such that the uniform layer is over the passivation layer while being directly on an intermediate layer. This also applies to any other use of the phrase “disposed over” elsewhere in the claim language.   
Examiner’s Note 2: While the entirety of the combination of Items 204-206 is an area that is light sensing, the Applicant's claim recites “a light sensing region” which under a broadest reasonable interpretation can be defined as any sized area that includes the combination of materials. Therefore, the Examiner's identification of a light sensing region in Picture 1 above is only a portion of the combination of Items 204-206. 
Regarding claim 18, Reshotko further teaches where the material includes germanium (Paragraph 0027 where the germanium concentration is changed along the thickness of the gradated buffer layer).
Regarding claim 20, Reshotko further teaches where the semiconductor layer (Item 204) is formed of silicon and is free of germanium (Paragraph 0027).   
Claims 2, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Reshotko et al. (US 2008/0014669) hereinafter “Reshotko” in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and Yuan et al. (US 2013/0062663) hereinafter “Yuan” and in further view of Wang et al. Characterization of the diffraction properties of quantum-dot-array diffraction grating. Rev. Sci. Instrum. 78, 053503 (2007) hereinafter “Wang”.
Regarding claim 2, the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum dot matrix.
Wang teaches where an optical grating structure is a quantum dot array (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum dot matrix because this configuration is known to get rid of higher order diffraction distortions (Wang Abstract).
Regarding claim 10, the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum dot matrix.
Wang teaches where an optical grating structure is a quantum dot array (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum dot matrix because this configuration is known to get rid of higher order diffraction distortions (Wang Abstract).
Regarding Pending claim 19, the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum dot matrix.
Wang teaches where an optical grating structure is a quantum dot array (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum dot matrix because this configuration is known to get rid of higher order diffraction distortions (Wag Abstract).
Claims 3 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Reshotko et al. (US 2008/0014669) hereinafter “Reshotko” in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and Yuan et al. (US 2013/0062663) hereinafter “Yuan” and in further view of Bandara et al. (US 2011/0176577) hereinafter “Bandara”.
Regarding claim 3, the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum well matrix.
Bandara teaches where an optical grating structure is a quantum well matrix (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum well matrix because this configuration allows for distinct wavelengths of light to be filtered (Bandara Paragraph 0015).
Regarding Pending claim 17, the combination of Reshotko, Sorek and Yuan teaches all of the elements of the claimed invention as stated above except where the optical grating is a quantum well matrix.
Bandara teaches where an optical grating structure is a quantum well matrix (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical grating structure be a quantum well matrix because this configuration allows for distinct wavelengths of light to be filtered (Bandara Paragraph 0015).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reshotko et al. (US 2008/0014669) hereinafter “Reshotko” in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and Yuan et al. (US 2013/0062663) hereinafter “Yuan” and in further view of Toriyama et al. (US 2013/0248865) hereinafter “Toriyama".
Regarding claim 6, the combination of Reshotko, Sorek and Yuan does not teach where the light-sensing region includes a p-n junction. 
Fig. 15 of Toriyama teaches a photo-sensitive imaging device comprising a silicon layer (Item 3), an SiGe layer (Item 25) and germanium layer (Item 24) where, as described in Paragraph 0071, the silicon layer (Item 3) is doped n-type and the SiGe and germanium layer (Items 25 and 24) are doped p-type.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope the silicon layer of Reshotko p-type and the SiGe and germanium layers of Reshotko n-type such that the light sensing region (as identified in Picture 1 above) includes a p-n junction because the p-type and n-type doped layers provide barriers to the flow of dark current and minority carriers in the active region photo-sensitive light-sensing region (Toriyama Paragraph 0070).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reshotko et al. (US 2008/0014669) hereinafter “Reshotko” in view of Sorek et al. (US 2009/0160965) hereinafter “Sorek” and Yuan et al. (US 2013/0062663) hereinafter “Yuan” and in further view of Iguchi (US 2014/0319464) hereinafter “Iguchi”.
Regarding claim 7, the combination of Reshotko, Sorek and Yuan does not teach where the light-sensing region includes a p-i-n junction. 
Iguchi teaches a photo-sensitive device where a light sensing region includes a p-i-n junction (Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a p-i-n junction in the light sensing region taught by the combination of Reshotko, Sorek and Yuan because the light-receiving sensitivity can be improved (Iguchi Paragraph 0018). Further, the use of a p-i-n structure junction in a light sensing region is well known in the art (Iguchi Paragraph 0002).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891